              Case 1:21-mj-04262-UA Document 16 Filed 08/13/21 Page 1 of 1




                                                         August 13, 2021

    By E-Mail

    The Honorable Gabriel W. Gorenstein
    United States Magistrate Judge
                                                 MEMORANDUM
    Southern District of New York
    500 Pearl St.
                                                 ENDORSEMENT
    New York, NY 10007

                  Re:     United States v. Seth Andrew, 21 Mag. 4262

    Dear Judge Gorenstein:

            We represent Mr. Seth Andrew in the above-captioned case. As set forth below, we write
    to respectfully request that the Court grant permission for Mr. Andrew to extend his previously
    approved travel outside of his district of residence by one day, until August 18, 2021. The
    government and Pretrial Services Officer Tim Donohue do not oppose this request.

            Under the terms of his release, Mr. Andrew must remain within the District of Rhode
    Island, where he currently resides, except for attorney visits and court appearances. He is also
    permitted to travel to Massachusetts, Connecticut, and New York for periodic day trips, provided
    that he receives prior approval from his Pretrial Services Officer.

            On July 30, 2021, the Court approved Mr. Andrew’s request to travel with his wife and
    children from August 11 to 17, 2021 to visit his in-laws in Bettendorf, IA. ECF No. 15.
    Unfortunately, Mr. Andrew’s return flight on August 17 has been canceled. Accordingly, we
    respectfully request that Mr. Andrew be permitted to return to Rhode Island on August 18 to
    accommodate this revision to his travel schedule.

           We thank the Court for its consideration of this request.
Application granted.                                     Respectfully submitted,
                                                         KRIEGER KIM & LEWIN LLP
SO ORDERED.
Dated: August 13, 2021
                                                   By: ____________________________
                                                       Edward Y. Kim
                                                       Varun A. Gumaste


    cc:    AUSA Ryan B. Finkel
           Pretrial Services Officer Dominique Jackson (SDNY)
           Pretrial Services Officer Tim Donohue (DRI)
